ON APPLICATION FOR REHEARING.
REYNOLDS, J.
Defendant asks for a rehearing on the ground that the judgment should have been for compensation *440for an Injury producing temporary total disability as provided for in sub-section (a) of section 8 of the Workmen’s Compensation Act and not for an injury producing permanent total disability under sub-section (b) of section 8 of that act.
As stated in our former opinion, it is impossible for us to tell under the evidence for what length of time the disability will continue.
As to when 'the disability will cease is a question beyond our ability to determine, and under the evidence and the provisions of the Workmen’s Compensation Act the plaintiff is entitled to compensation during disability, not exceeding 400 weeks.
Rehearing refused.